DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020, 08/19/2021, 10/27/2021, and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97 and thus are being considered by the examiner.

Drawings
The drawings are objected to because reference character “220” has been used to designate both a “Y connection” in Figure 3 and something different in Figure 5B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because of the following informalities:
Par. [0006] – all “wires” and “guidewires” need units (ex. “0.035 guidewire”)
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: line 2 states “inchs” instead of “inches”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite the limitation "outside diameter".  The claim is indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the single pass system includes a tubular body and an inner conductive wire, it is unclear which part of the single pass system the applicant is claiming to have a specific outside diameter. Clarification is required. For examination purposes, examiner is interpreting the outside diameters of both claim 14 and 15 to be of the tubular body.
Claim 18 is dependent on claim 14 and is thus also rejected as being indefinite.
The phrase “sufficient structural integrity” in claims 16-17 is a relative phrase which renders the claim indefinite. The phrase “sufficient structural integrity” is ambiguous and could be interpreted, for instance, that the single pass system could break while being guided transvascularly, as long as it makes it to a left atrium. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al 2014 (US PGPub 2014/0066917, hereby called “Cosman”) in view of Celermajer et al 2014 (US Patent No. 8,882,697, hereby called “Celermajer”).
Regarding claim 1, Cosman discloses a single pass, large bore transseptal crossing catheter system, comprising:
an elongate, flexible tubular body (cannula 201, Figures 2G-H), having a proximal end (hub 220), a distal end (distal tip 211) and an electrically conductive sidewall (uninsulated distal portion 207) defining a central lumen (see Figure 2H labeled below, described briefly in Par. [0068]);

    PNG
    media_image1.png
    214
    566
    media_image1.png
    Greyscale

an insulation layer surrounding the electrically conductive sidewall (insulated portion 204) and leaving exposed a first distal electrode tip (uninsulated portion 207);
an inner conductive wire (electrode shaft 2405) having a second distal electrode tip (electrode tip 2465 at distal end 2445), axially movably extendable through the central lumen (electrode 240 and shaft 242 are inserted through cannula 201, Par. [0058]);
and a tubular insulation layer in between the inner conductive wire and the electrically conductive sidewall (electrode tip 2465 has insulation, Par. [0066]).
While Cosman discloses that this system can be used to pass through bodily tissue (Par. [0081], page 10, second column), they are silent to this being a transseptal crossing system. Celermajer discloses a similar multi-conductive lumen device that allows for crossing the atrial septum. Figure 1 shows catheter 104 crossing an atrial septum 100 (Col. 2 lines 33-50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Cosman’s multi-cannula device with Celermajer’s transseptal crossing system in order to better ablate a particular length and volume of tissue (Cosman, Par. [0019]).
Regarding claim 2, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses wherein the first distal electrode tip comprises an annular conductive surface at the distal end of the tubular body (conductive ring positioned as cannula active tip 207, Par. [0071]).
Regarding claim 10, it is structurally identical to claim 2 and is rejected on the same grounds.
Regarding claim 3, Cosman and Celermajer disclose a single pass system as in Claim 2 (demonstrated previously), and Cosman further discloses wherein the second distal electrode tip is concentrically extendable through the annular conductive surface (Figure 2H shows electrode tip 2465 extending past cannula tip 207 and 211).
Regarding claim 4, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses wherein the first distal electrode tip comprises at least one distal projection (distal edge 211 can be a beveled edge, considered a distal projection, Par. [0058]).
Regarding claim 5, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses wherein the first distal electrode tip comprises a scalloped distal surface (distal end 211 can be made of many different geometries, including a spinal bevel or a tuohy bevel, which are scallop-y in nature). Further, change in shape does not render the claim to be an improvement over the prior art, as stated in MPEP 2144.04(IV)(B).
Regarding claim 6, Cosman and Celermajer disclose a single pass system as in Claim 2 (demonstrated previously), and Cosman further discloses wherein the second distal electrode tip comprises a smooth, hemispherical surface (tip 2465 can be a stainless steel metal tube, and Figure 2H shows tip 2465 to be hemispherical, Par. [0066]).
Regarding claim 7, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses further comprising an annular lumen extending between the tubular body and the inner conductive wire (since shaft 2405 is a round tube and extends through cannula 201, it is inherent that the lumen/space demonstrated in claim 1 would be annular).
Regarding claim 8, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses wherein the inner conductive wire includes a central lumen (electrode 2465 can be an internally cooled electrode in which coolant flows, inferably requiring a space or lumen, Par. [0066]).
Regarding claim 9, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses wherein the electrically conductive sidewall comprises a stainless steel tube (cannula 201 is conductive tube such as stainless steel, Par. [0058], page 10, column 1).
Regarding claim 11, Cosman and Celermajer disclose a single pass system as in Claim 4 (demonstrated previously), and Cosman further discloses comprising at least four distal projections (tuohy bevel can have multiple projections, Par. [0058]). Further, duplication of parts does not render the claim to be an improvement over the prior art, as stated in MPEP 2144.04(VI)(B).
Regarding claim 12, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Cosman further discloses wherein the tubular body has an outside diameter of about 0.050 inches (outer diameter of cannula shaft can be between 10-20 gauge, or 0.135-0.036”, Par. [0058], page 10, column 2).
Regarding claims 14 and 15, they are included in the range of cannula diameters disclosed by Cosman, and are thus rejected on the same grounds.
Regarding claim 13, Cosman and Celermajer disclose a single pass system as in Claim 12 (demonstrated previously), and Cosman further discloses wherein the inner conductive wire has an outside diameter of about 0.035 inchs (outer diameter of electrode 240 can be less than 20 gauge, or less than 0.036”, Par. [0058], page 10, column 2). 
Regarding claim 16, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), and Celermajer further discloses having sufficient structural integrity to guide a large bore catheter transvascularly through a septal wall and into a left atrium of a heart (catheter 104 passes through septal wall into left atrium, Figure 1).
Regarding claim 17, it is functionally and structurally the same as claim 16, and is thus rejected on the same grounds.
Regarding claim 18, Cosman and Celermajer disclose a single pass system as in Claim 14 (demonstrated previously), and Cosman further discloses in which no part of the electrically conductive sidewall is a braided or woven wire (no mention of braid or weave in conductive tube 201, Par. [0058], page 10, column 1).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman and Celermajer, as applied to claims 1 and 4 above, in further view of [ 4 ].
Regarding claim 5, Cosman and Celermajer disclose a single pass system as in Claim 1 (demonstrated previously), but are silent to wherein the first distal electrode tip comprises a scalloped distal surface.
Regarding claim 11, Cosman and Celermajer disclose a single pass system as in Claim 4 (demonstrated previously), but are silent to comprising at least four distal projections.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, or vice versa. Claim 2 discloses that 
Similarly, should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, or vice versa. Both claim 16 and 17 disclose that the single pass system has “sufficient structural integrity” and it is structurally and functionally identical whether it “has” or “exhibits” this characteristic. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794